Citation Nr: 0117278	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, MI.  In March 2001, the veteran testified 
before the undersigned Member of the Board at a hearing at 
the RO.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In reviewing the medical evidence of record, the Board is 
cognizant that a report of VA psychiatric examination, dated 
in November 1999, reveals a diagnosis of chronic PTSD with a 
global assessment of functioning (GAF) score of 54, 
reflective of moderate symptoms, i.e., moderate difficulty in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.  A subsequent VA 
Medical Center (VAMC) Saginaw Mental Health Clinic outpatient 
treatment note, dated in February 2000, reflects a diagnosis 
of PTSD, as well as panic disorder.  The examiner reported a 
GAF score of 35, reflective of major impairment.  Id.  
Additionally, a VAMC Saginaw Mental Health Clinic outpatient 
treatment note, dated in March 2001, reflects a diagnoses of 
PTSD, panic disorder without agoraphobia, dysthymic disorder, 
and history of major depression - recurrent episodes.  The 
examiner reported a GAF score of 39, also reflective of major 
impairment.  

The medical evidence reflects, as noted above, that the 
veteran has been diagnosed not only with PTSD, but also with 
a panic disorder, dysthymic disorder, and a history of major 
depression.  It is not evident from the record, however, 
whether these additional disorders are a result of the 
veteran's PTSD, or are separate non-service-connected 
psychiatric disabilities.  Moreover, the evidence of record 
does not adequately distinguish the impairment associated 
with the veteran's PTSD from the impairment associated with 
the other diagnosed disorders.  Given these circumstances, 
the Board, before reaching a final decision with respect to 
the veteran's claim, believes an additional VA psychiatric 
examination should be scheduled, so that a determination can 
be made as to whether the veteran's panic disorder, dysthymic 
disorder, and other depressive features are associated with 
his service-connected PTSD. 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
provide the names and addresses for all 
medical care providers (VA or non-VA), if 
any, who may possess additional records 
pertinent to his claims, to include for 
any medical care providers who have 
treated the veteran for PTSD since March 
2001.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding records.

3.  The RO should then schedule the 
veteran for a psychiatric examination to 
determine the current degree of severity 
of his service-connected PTSD and the 
nature, extent and etiology of any other 
currently present acquired psychiatric 
disorders.  The examination should be 
performed by a psychiatrist, other than 
the psychiatrist who examined the veteran 
in November 1999, if available.  The 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner.  Such review should be 
documented for the record.  

With respect to each acquired 
psychiatric disorder found to be 
present, other than PTSD, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related service or was 
caused or chronically worsened by 
the service-connected PTSD.  

With respect to each of the 
psychiatric symptoms identified in 
the new criteria for evaluating 
mental disorders, the examiner 
should indicate whether such symptom 
is a symptom of the veteran's 
service-connected psychiatric 
disability.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a Global Assessment of 
Functioning score with an 
explanation of the score assigned.  
To the extent possible, the 
manifestations of service-connected 
psychiatric disability should be 
distinguished from those of any non 
service-connected psychiatric 
disorders.  

The rationale for all opinions 
expressed must also be provided.


4.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA.  The RO 
should then adjudicate the issue of 
entitlement to service connection for 
additional psychiatric disability and 
readjudicate the veteran's claim for a 
higher initial evaluation for psychiatric 
disability currently classified as PTSD.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue(s) 
addressed in the supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




